Order entered October \           , 2012




                                              In The
                                   Court of appeato
                           fiftb Miaritt of Texao at Maftao
                                       No. 05-12-00196-CR

                               ERIC KEITH SCOTT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-85362-2011

                                             ORDER
       The clerk's and reporter's records are overdue in this appeal.                We received

correspondence from both the Collin County Clerk and court reporter Jennifer Corley that

appellant has not requested or paid for the record. Accordingly, we ORDER the trial court to

make findings of fact regarding whether appellant has been deprived of the clerk's and reporter's

records because of ineffective counsel, indigence, or for any other reason.

           o The trial court shall first determine whether appellant desires to prosecute the
              appeal. If the trial court determines that appellant does not desire to prosecute
              this appeal, it shall make a finding to that effect.

           o If the trial court determines that appellant desires to prosecute the appeal, it shall
               next determine whether appellant is indigent and entitled to proceed without
               payment of costs for the clerk's and reporter's records. If appellant is entitled to
               proceed without payment of costs, the trial court shall make a finding to that
               effect. Moreover, if appellant is indigent, the trial court is ORDERED to take
               such measures as may be necessary to assure effective representation, which may
               include appointment of new counsel. If the trial court finds appellant is not
               indigent, it shall determine whether retained counsel has abandoned the appeal.

            o The trial court shall next determine: (1) the name and address of each court
               reporter who recorded the proceedings in this cause; (2) the court reporter's
               explanation for the delay in filing the reporter's record; and (3) the earliest date by
               which the reporter's record can be filed.

            o The trial court shall next determine the clerk's explanation for the delay in filing
               the clerk's record and the date by which the record can be filed.
        We ORDER the trial court to transmit a supplemental record, containing the written
findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                       LANA(a:-Ij'''-'
                                                               RS     '17 ,44
                                                                        M/3--.-
                                                       JUSTICE